Exhibit 10.2

 

AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS AMENDMENT TO PURCHASE AND SALE AGREEMENT dated as of January 22, 2008 (this
"Amendment"), is by and between HEALTHSOUTH CORPORATION, a corporation
("Seller") and DANIEL REALTY COMPANY, LLC, an Alabama limited liability company
("Purchaser").

RECITALS

Contemporaneously herewith, Seller and Purchaser have entered into that certain
Purchase and Sale Agreement (the “Purchase Agreement”) with respect to the sale
of the Property more particularly described therein.

Purchaser has completed its investigations and studies as described in Sections
4.1 and 4.3 of the Purchase Agreement and is satisfied with the results of same.
The parties desire to enter into this Amendment to accelerate the end of the Due
Diligence Period as hereafter set forth.

NOW, THEREFORE, in consideration of the Recitals, Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.      Defined Terms. Capitalized terms used in this Amendment without
definition shall have the meanings ascribed to them in the Purchase Agreement.

2.          Due Diligence Period Accelerated. Purchaser hereby waives any right
to terminate the Purchase Agreement pursuant to the provisions of Sections 4.2
or 4.3 of the Purchase Agreement, and, as such, the Due Diligence Period is
hereby accelerated and ended upon execution of this Amendment. Sections
3.3(a)(i) and (ii) are hereby deleted from the Purchase Agreement.

3.          Earnest Money. Section 3.2 of the Purchase Agreement is hereby
amended to provide that the Deposit will be deposited with the Escrow Agent by
not later than January 28, 2008; notwithstanding the fact that the Deposit is
not yet in escrow, Purchaser acknowledges that the Seller’s rights to recover
the Deposit pursuant to and in accordance with the Purchase Agreement are
effective upon execution of this Amendment.

4.          Ratification. Except as modified hereby, the Purchase Agreement is
hereby ratified and affirmed.

[SIGNATURES ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

SELLER:

 

HEALTHSOUTH CORPORATION

 

By:

/s/ John P. Whittington

 

Print Name:

John P. Whittington

 

Its:

Secretary

 

Date:

January 22, 2008

 

 

PURCHASER:

 

DANIEL REALTY COMPANY, LLC

BY:      Daniel Realty Corporation,
              Its Manager

 

By:

/s/ T. Charles Tickle

 

Print Name:

T. Charles Tickle

 

Its:

Chairman

 

Date:

January 22, 2008

 

 

ESCROW AGENT:

 

LAWYERS TITLE INSURANCE CORPORATION

 

By:

/s/ Ann Marie Puccio

 

Print Name:

Ann Marie Puccio

 

Its:

Branch Counsel

 

 

 

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

 

 

 

 

 